Citation Nr: 9914483	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-17 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to March1979.

This appeal arose from a February 1997 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for a right hip disorder.

The Board notes that service connection for brain cancer was 
denied by a February 1997 rating determination.  The veteran 
was notified of that determination in February 1997 and he 
filed a notice of disagreement.  He was provided a statement 
of the case as to this issue in May 1997.  The record does 
not disclose, however, a timely filed substantive appeal with 
respect to this issue.  The Board must respectfully point out 
that a March 1998 communication nominally styled by the 
veteran as a notice of disagreement could not serve as a 
substantive appeal as it was not filed within one year of the 
date of the mailing of the initial notice of the 
determination in February 1997.  38 C.F.R. §§ 20.200, 20.302 
(1998).  Likewise, it is not at timely notice of disagreement 
with any RO determination as to this issue.  Therefore, this 
issue is not in appellate status.


FINDING OF FACT

The medical evidence of record fails to establish that the 
veteran currently has a diagnosed right hip disability or 
treatments and diagnoses related thereto during service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right hip disability is not well grounded.  38 U.S.C.A. 
§ 5107Ia) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  3 8 C.F.R. 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  To establish a 
well grounded claim for service connection for a disorder on 
a secondary basis, the veteran must present medical evidence 
to render plausible a connection or relationship between the 
service-connected disorder and the new disorder.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's August 1973 entrance examination reveals no 
pertinent abnormalities, treatment or diagnoses related to 
his right hip.

The veteran's August 1977 extension examination reveals no 
pertinent abnormalities, treatment or diagnoses related to 
his right hip.

Physical Evaluation Board findings, dated January 1979, 
includes a recommendation that the veteran be separated from 
service due to a disability unrelated to his right hip.

VA general and orthopedic examinations in May 1984 contained 
no complaints or findings relating to a hip disability.

The veteran underwent a December 1995 VA examination 
pertaining to separate disorders.  Radiographic evidence that 
included anterior and posterior views of the veteran's pelvis 
revealed a bony pelvis that appeared intact and hip and 
sacroiliac joints within normal limits; and no residual 
fracture deformity appreciated.  During the examination the 
veteran had complained of left hip pain secondary to his 
service connected right ankle.  The examiner opined that 
there would be very little pathology revealed from x-rays.

RO letters dated April 1995 and February 1997 were sent to 
the veteran and included explanations pertaining to the type 
of evidence needed to support the veteran's claim.


ANALYSIS

The threshold question in this matter is whether the 
veteran's claim is well grounded.  For the limited purpose of 
determining whether a claim is well grounded, evidentiary 
assertions must be presumed to be true.  King, supra.
The Board of Veterans' Appeals (Board) initially notes that 
the only evidence of a current right hip disability are 
statements presented by the veteran, wherein he generally 
asserts that the occurrence of right hip disability is a 
result of favoring his "left" ankle.

As a lay party, the veteran is competent to describe symptoms 
perceptible to a lay person.  He is also competent to report 
that he received medical care, such as a treatment.  To this 
extent, he can provide evidence of a disease or injury in 
service with his evidentiary assertions and thus satisfy the 
second element of a well-grounded claim.  Although the 
veteran's statements represent evidence of continuity of 
symptomatology perceptible to a lay party, such statements 
are not competent evidence to diagnose a current disability 
or to causally relate a current disability to that 
symptomatology.  Savage at 495-97.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit, 5 Vet. App. at 93.  The record in this case 
contains no medical evidence of a current right hip 
disability.  Thus, the veteran has not satisfied the first 
element of a well-grounded claim.  Further, there is no 
competent medical evidence linking any current disability of 
the veteran's right hip to service.  Moreover, since the 
nature of a previously claimed hip pain is pathologically of 
unknown origin, as noted during a December 1995 VA 
examination, the Board can not concede that the veteran is 
capable as a lay party of identifying that claimed underlying 
disability or of linking it by a continuity of symptoms to 
service.  Therefore, the veteran also has failed to satisfy 
the third element of a well-grounded claim.  Consequently, 
the Board is unable to find the veteran has met his initial 
burden of submitting a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Brown, and Tirpak v. Derwinski, supra.    

Further, in passing the Board notes that secondary service 
connection for particular disabilities may be available under 
circumstances described above.  However, as there is no 
evidence of a current right hip disability or service medical 
evidence related thereto, an analysis under 38 C.F.R. 
3.310(a) (1998) is not applicable in this case.  See also 
supra Allen v. Brown, 7 Vet. App. 439 (1995).
 
In the case at hand, the Board finds that the RO more than 
adequately fulfilled its obligation under §5103(a).  The 
record reflects that the veteran was provided with numerous 
letters by the RO pertaining to this claim and other claimed 
disabilities with explanations related to the type of 
evidence needed to establish a well-grounded claim.  Further, 
numerous statements submitted by the veteran, including his 
original March 1995 claim, his March 1997 notice of 
disagreement, and June 1997 substantive appeal, collectively 
failed to identify any evidence that would support his claim.  
As the Court has pointed out, the duty to assist is not a 
one-way street and the veteran's inability to provide precise 
or accurate data can not be found to be a violation of the 
duty to assist by the RO.  Wood v. Derwinski, 1 Vet. App. 190 
(1992), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

Further, the statement of the case, and the applicable rating 
decision of record, have, again, included explanations as to 
the type of evidence needed to submit a well-grounded claim.  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); see also 
Wood, supra, and Franzen v. Brown, 9 Vet. App. 235 (1996).  
Since evidence to satisfy all three requisite Caluza elements 
for a well grounded claim for service connection has not been 
submitted, the VA is not obligated by statute to further 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Gilbert v. Brown, 8 Vet. App. 563 (1996); Franzen v. Brown, 9 
Vet. App. 235 (1996) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Board wishes to make it clear that it does not doubt the 
veteran's sincerity in pursuing his claim.  The evidence of 
record, however, has failed to show that he has a current 
right hip disability or that there is any causal relationship 
between the claimed current disability and the veteran's 
period of service.  Caluza, supra.  Accordingly, the claim 
must be denied since it is not well grounded.




ORDER

Entitlement to service connection for a right hip disorder is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

